Citation Nr: 0306206	
Decision Date: 04/01/03    Archive Date: 04/10/03	

DOCKET NO.  96-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease with cervical strain, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from January 1987 to 
October 1994 with 3 months prior active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In July 1996, the veteran filed a timely substantive appeal 
to a June 1996 statement of the case that addressed the 
evaluation of the cervical disorder and whether the veteran 
should receive service connection for a low back disorder.  
The claim of entitlement to service connection for a low back 
disorder was subsequently granted by rating decision in 
August 1996.  Accordingly, this issue is not before the Board 
at this time.

The veteran since the November 1995 rating determination has 
raised additional claims.  In April 2000, the RO issued a 
statement of the case regarding the evaluation of the now 
service-connected lumbar spine disorder.  The veteran has 
never filed a substantive appeal with regard to the April 
2000 statement of the case.  Accordingly, this claim is not 
before the Board at this time.

Several of the veteran's most recent claims have been allowed 
by the RO.  Accordingly, these issues are not before the 
Board.  Individual unemployability due to the veteran's 
service-connected disabilities has been granted.  
Accordingly, this particular issue is also not before the 
Board.  


FINDING OF FACT

Following the veteran's discharge from active service until 
the present, the service-connected degenerative disc disease 
with cervical strain (hereinafter sometimes referred to as 
the service connected "neck disorder") has been manifested 
by complaints of neck pain with limitation of motion, 
including additional functional loss due to pain, weakness, 
incoordination and fatigue, so as to more nearly approximate 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, but is not productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent (but no 
higher) for the service-connected degenerative disc disease 
with cervical strain from October 15, 1994, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1), 4.71a, Diagnostic Code 5293 (effective prior 
to September 23, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been compliance with the 
assistant provisions set forth in the new law and regulation.  
The record in this case includes multiple VA examination 
reports, outpatient treatment records, private reports and 
statements from the veteran regarding his difficulties.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the sole issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

In an October 2002 supplemental statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, general notice of VA's responsibilities, as 
well as his own responsibilities, were furnished to the 
veteran in a November 2001 letter.  Furthermore, the claimant 
has been notified of the applicable laws and regulations that 
set forth the criteria for entitlement to an increased 
evaluation for his cervical spine disorder based on both the 
old and new criteria.  This will be discussed in greater 
detail below.  The discussions in numerous rating decisions, 
the statement of the case, multiple supplemental statements 
of the case, and in multiple communications from the RO to 
the veteran have informed him of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that notice requirements to the new law 
and regulation have been met.

II.  Background

The veteran was discharge from military service in October 
1994.  On examination in December 1994, a motor vehicle 
accident that occurred in November 1993 was cited.  Cervical 
strain with a small C5 - C6 disc herniation was reported.  
Based on the service medical records and the VA examination 
cited above, the RO awarded the service connection for a neck 
injury.  Service connection for cervical strain with 
degenerative changes was granted from October 15, 1994, the 
day after his discharge from military service.  A 10 percent 
evaluation was awarded at this time.

A timely notice of disagreement to the November 1995 rating 
decision was received and a statement of the case was issued 
in June 1996.  A timely substantive appeal was filed in July 
1996.  As noted above, the issue of service connection for a 
low back disorder has since been granted by the RO.  
Accordingly, this issue is not before the Board at this time.  
However, the issue of whether the veteran is entitled to an 
increased evaluation based on his initial claim is before the 
Board.

On VA examination in July 1996, pain in the neck and the 
right trapezius muscle was reported.  The prognosis indicated 
that continued difficulty was probable.  X-ray studies of the 
neck revealed mild degenerative disc disease in the neck.

In a February 1998 rating determination, the service-
connected cervical strain with degenerative changes was 
evaluated as 20 percent disabling effective October 15, 1994.  
Additional records were obtained, including records from the 
veteran's successful Social Security Administration (SSA) 
claim.  Significantly, little reference within this SSA claim 
is made to the service-connected neck disorder.  The veteran 
was found to be disabled for SSA purposes as a result of 
depression and post-traumatic stress disorder (PTSD).

Outpatient treatment records were obtained by the RO.  They 
note sporadic treatment of the service-connected neck 
disorder.  In a September 1998 report of contact, the 
veteran's concerns were addressed.  Additional medical 
records were obtained.  A progress report dated May 1998 
indicates that EMG test was normal, showing no evidence of 
radiculopathy.  C5-C6 degenerative disc disease and chronic 
cervical musculoskeletal pain were indicated.

On VA examination in February 2000, the veteran stated that 
he experienced progressive, constant, posterior neck and 
upper back pain that was mild to moderate in degree.  He 
experienced intermittent anterior neck pain.  These symptoms 
occurred with lifting, chewing, or talking as well as with 
holding his head in one position for long periods of time.  
He had difficulty performing activities such as washing 
dishes, driving, or reading for long periods of time.  
Forward flexion of the neck was to 30 degrees, extension was 
to 10 degrees, lateral bending was to 30 degrees, 
bilaterally, and rotation was to 40 degrees, also 
bilaterally.  There was muscle hypertrophy over the right 
upper back.  It was note that a nerve conduction study of the 
upper extremities performed one year ago (as cited above) was 
within normal limits.  X-ray studies in February 1998 
revealed degenerative disc disease at C5-6.  The diagnosis 
indicated degenerative disc disease of the cervical spine.

In an April 2000 rating determination, the veteran was 
awarded a 40 percent evaluation effective June 6, 1997.  This 
determination appears to be based on a review of outpatient 
treatment records from the VA Medical Center (VAMC) in 
Portland from the period of June 1997 through February 2000 
as well as private medical records.  A VA examination in June 
1997 was also cited.  

Within this June 1997 VA evaluation, degenerative disc 
disease manifested by a bulging disc phenomenon in the 
cervical spine at C3-C4, C5-C6, and C6-7 was reported.  It 
was indicated that the veteran would have difficulties with 
any excessive bending, lifting, or stooping.

Other VA evaluations have been performed to determine the 
nature and extent of disabilities not at issue before the 
Board at this time.  Additional outpatient treatment records 
have been obtained indicating sporadic treatment for chronic 
neck pain.  In November 2002, at the request of the RO for 
additional information regarding the cervical spine disorder, 
the VA examiner indicated that the veteran had moderate pain 
on compression.  20 degrees of forward flexion, 20 degrees of 
hyperextension, lateral bending at 20 degrees (in both 
directions), and a rotation of 30 degrees in both directions 
were reported.  Degenerative disc disease of the cervical 
spine was diagnosed.  The examiner stated, in pertinent part:

Based upon his current physical 
examination, I would estimate that during 
flareups of pain I would expect the 
[veteran] to have additional motion loss 
in forward flexion, hyperextension and 
lateral bending, at 5-10 degrees.  I 
would expect rotational loss at 
10 degrees in both directions.  Due to 
the increased pain, I would expect 
additional upper extremity 
symptomatology, to include mild weakness 
and incoordination.

The veteran's representative submitted written argument in 
December 2002 and January 2003.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's disability 
is currently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome) (effective prior to September 23, 2002).  Under 
this diagnostic code pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent evaluation.  Severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, warrant a 40 percent evaluation.  
Moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent evaluation.

Based on a review of the medical evaluations performed over 
an extended period of time, the Board finds no basis to find 
that the veteran suffers from a pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy.  Extensive medical evidence has failed to 
indicate persistent symptoms compatible with sciatic 
neuropathy.  While the veteran clearly has difficulties with 
pain, he is currently receiving a 40 percent evaluation for a 
severe condition with recurring attacks and "intermittent 
relief."  There has been no indication of demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased discs.  Accordingly, 
the Board finds that a 60 percent evaluation under the old 
diagnostic criteria is not warranted.  

The VA schedule of ratings for intervertebral disc syndrome 
was changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Therefore, adjudication of 
the increased rating claim must also include consideration of 
both the old and new criteria under Karnas.  In evaluating 
the veteran's condition under the old and new criteria, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time.  The RO considered the old criteria 
on repeated occasions over many rating determinations.  The 
RO considered the new criteria within the supplemental 
statement of the case issued in October 2002.  Within the 
supplemental statement of the case, the veteran was provided 
the new criteria.  Accordingly, the Board can proceed with 
the evaluation of this case under the new criteria.

According to the new schedule of requirements, which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based on 
either the total duration of incapacitating episodes over the 
past 12 months or a combination, under § 4.25, of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  Specifically, evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants the assignment 
of a 60 percent disability rating.  Id.  For purposes of 
evaluating under the new Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Such prescribed bed rest is not indicated in this 
case.  "Chronic orthopedic and neurological manifestations" 
means orthopedic and neurological signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5293 (effective September 23, 
2002).

With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Note 2 following Diagnostic Code 5293 (effective 
September 23, 2002).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effect in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Note 3 following Diagnostic Code 5293 (effective 
September 23, 2002).  Further, although regulations recognize 
that a part that becomes painful on use must be regarded as 
seriously disabled (see 38 C.F.R. §§ 4.40 and 4.45) these 
provisions are qualified by the specific rating criteria 
applicable to the case at hand.  To the extent that recurring 
attacks, or incapacitating episodes, of intervertebral disc 
syndrome include limitation of motion of the cervical spine, 
the provisions of Diagnostic Code 5290 contemplate limitation 
of motion of the cervical spine.  Application of the U.S. 
Court of Appeals for Veterans Claims (Court) determination in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) require that problems 
such as pain on use be specifically considered when 
evaluating the veteran's disability, as it was in this case.

In November 2000, it is noted that the veteran's neck 
flareups occur about 10 days out of a month and last about a 
day at a time.  In the opinion of the Board, this would not 
qualify the veteran for a 60 percent evaluation under the new 
diagnostic criteria.  Under the new criteria, there must be 
evidence of "incapacitating" episodes having a total duration 
of at least six weeks during the past 12 months requiring 
extensive bed rest that simply is not indicated in this case.  
Outpatient treatment records, the veteran's statements, and 
(most importantly) the VA evaluations (which the Board 
believes are entitled to great probative value) would not 
support a finding of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Accordingly, the Board finds that under either the old or new 
criteria an increased evaluation is not warranted.  

The Board has considered evaluating the veteran's service-
connected neck disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis) and 5290 (limitation of 
motion of the cervical spine).  Arthritis, due to trauma, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The RO has correctly evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral 
disc syndrome.  The highest possible evaluation under 
Diagnostic Code 5290 (limitation of motion of the cervical 
spine) is 30 percent.  That rating may not be combined with a 
rating under any other potentially applicable diagnostic code 
without violating the rule against pyramiding set forth in 38 
C.F.R. § 4.14.  The principal diagnostic codes by which the 
service-connected back and neck disabilities may be evaluated 
involve or affect the same anatomical part and involve the 
same or overlapping functions.  See VAOPGCPREC 36-97 (1997) 
(holding that Diagnostic Codes 5292 [limitation of motion of 
the lumbar spine] and 5293 contemplate limitation of motion).  
The rule against pyramiding precludes the use of multiple 
diagnostic codes to evaluate the same manifestations of same 
disability.  Id.  Rather, the diagnostic code is applied that 
best reflects the overall disability picture shown for the 
specific anatomical part involved.  The Board needs to take 
into consideration all of the veteran's difficultly with his 
neck to justify the 40 percent evaluation. 

The Board acknowledges the veteran's other difficulties 
associated with his service-connected cervical disorder.  The 
veteran is currently receiving a 30 percent evaluation for a 
dysthymic disorder associated with degenerative disc disease 
and a 10 percent evaluation for headaches associated with the 
cervical disorder.  However, these issues are not before the 
Board at this time and cannot provide a basis to award the 
veteran a higher evaluation for the cervical spine disability 
itself.  The veteran is also receiving a 100 percent 
evaluation based on unemployability due to his service-
connected disorders, primarily the neck.  Accordingly, the 
Board finds no basis to refer this claim for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).

This does not end the Board's discussion of this case.  In 
deciding this claim, the Board must consider the Court's 
decision in Fenderson v. West, 12 Vet. App. 119 (1999) and 
whether he is entitled to an increased evaluation for a 
separate period based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the current 
severity of the disorder.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In this case, the veteran 
appealed the initial determination of the RO assigning a 
20 percent evaluation effective October 15, 1994, as well as 
a 40 percent evaluation effective June 6, 1997.  As a result, 
the Board will not only address whether the veteran is 
entitled to a 40 percent evaluation from 1997, but also 
whether he is entitled to an evaluation in excess of 
20 percent from October 1994.

Based on the evaluation cited above, it is found that the 
veteran's difficulties have been fairly consistent throughout 
the appeal period.  The Board finds little difference in the 
veteran's difficulties prior to and after June of 1997.  
Accordingly, the Board finds that a 40 percent evaluation for 
intervertebral disc syndrome is warranted under the old 
diagnostic criteria, Diagnostic Code 5293, prior to June of 
1997.  The difficulties cited by the VA examiner in June 1997 
are nearly identical to those difficulties the veteran 
indicated prior to this date.  

The Board finds that a 40 percent evaluation is warranted 
effective October 15, 1994.    The Board finds no basis to 
award the veteran an evaluation in excess of 40 percent for 
any separate period of time during the appeal period.  The 
evidence of record from the day the veteran filed his claim 
to the present supports a conclusion that he is not entitled 
to increased compensation beyond 40 percent during any time 
within the appeal period.  No VA evaluation would support the 
determination that the veteran warrants a 60 percent 
evaluation under either the new or old criteria.  


ORDER

Entitlement to a rating of 40 percent (but no higher) for 
degenerative disc disease with cervical strain effective from 
October 15, 1994, is warranted.  To this extent, the appeal 
is granted. 


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

